DETAILED ACTION
Allowable Subject Matter
Claims 1 and 5-7 (renumbered as claims 1-4) are allowed.

The following is an examiner’s statement of reasons for allowance: 

Claims 1 and 5-7 are allowed.  The reasons for allowance are clear on the record and in view of Applicant’s remarks (see pages 6-11) filed on 22 February 2021.    
In addition to Applicant’s remarks filed on 22 February 2021, neither Chaplow nor Laroia, either alone or in combination, anticipates or renders obvious the uniquely distinct features of “a mobile terminal register configured to request of the mobile terminal that the mobile terminal transmit identification information with a predetermined intensity, to receive the identification information form the mobile terminal by wireless communication with the mobile terminal through the wireless communicator, and to register the identification information as identification information of an authorized mobile terminal; and a calibration information register configured to generate the calibration information for the authorized mobile terminal based on the radio wave intensity detected by the radio wave intensity detector at a time of receiving the identification information of the authorized mobile terminal, and then register the calibration information for the authorized mobile terminal in the calibration information storage” as recited in claim 1 and similarly recited in claim 6, over any of the prior art of record, alone or in combination.  Claims 5 and 7 depend on claim 1, and each is therefore also allowable over the prior art.


Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541.  The examiner can normally be reached on Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/MATTHEW W GENACK/Primary Examiner, Art Unit 2645